 Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 1 of 50 PageID #:239




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER GEORGE PABLE,

     Plaintiff,                                            Case No. 19-cv-7868

v.                                                        Judge Elaine E. Bucklo

CHICAGO TRANSIT AUTHORITY and                      Magistrate Judge Sidney I. Schenkier
CLEVER DEVICES LTD.,
                                                             JURY DEMAND
     Defendants.



CHICAGO TRANSIT AUTHORITY,

     Counter-Plaintiff,

v.

CHRISTOPHER GEORGE PABLE,

     Counter-Defendant.

                                     EXHIBIT LIST


            Exhibit A:     March 18, 2020 Rule 37.2 Letter from E. Babbitt

            Exhibit B:     March 25, 2020 Rule 37.2 Letter from T. Duffy

            Exhibit C:     May 4, 2020 Email Correspondence between A. Czerniak and T.
                           Duffy

            Exhibit D:     June 17, 2020 Email Correspondence from T. Duffy

            Exhibit E:     CTA’s First Set of Requests for Production to Plaintiff (September
                           15, 2020)

            Exhibit F:     CTA’s First Interrogatories to Plaintiff (September 15, 2020)
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 2 of 50 PageID #:240




     EXHIBIT A
   Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 3 of 50 PageID #:241


Elizabeth E. Babbitt
Direct Dial: (312) 836-4116
e-Facsimile: (312) 966-8556
E-Mail: ebabbitt@taftlaw.com

Reference No.: CTA03-GN007
                                      March 18, 2020

VIA EMAIL
Timothy A. Duffy
Law Office of Timothy A. Duffy, P.C.
290 Shadowood Lane
Northfield, IL 60093
tduffy@tduffylaw.com



        Re:     Christopher Pable v. CTA | Case No. 17 cv 7868

Dear Counsel:

        This letter seeks to resolve numerous outstanding discovery issues pursuant to Local Rule
37.2. As an initial matter, and as discussed during the parties’ Rule 26 teleconferences on March
5, 2020 (“March 5 conference”) and on March 12, 2020 (“March 12 conference”), the CTA has
identified certain deficiencies with Plaintiff’s initial production made pursuant to the Mandatory
Initial Discovery Pilot Program (“MIDPP”). The deficiencies in Plaintiff’s MIDPP production
indicate that Plaintiff has failed to preserve potentially relevant evidence. This is especially
troubling given that Plaintiff has been under a duty to preserve all since the day he resigned from
the CTA, as it was clear at that time that he was anticipating litigation against the CTA. See Fed.
R. Civ. P. 37(e); Cohn v. Guaranteed Rate, Inc., 318 F.R.D. 350, 354 (N.D. Ill. 2016). The CTA
therefore reminds Plaintiff, once again, of his preservation obligations, which extends to all: (1)
documents; (2) electronically stored information (“ESI”), including emails, shared files, cloud-
based files, social media messages, and data sources; and (3) other tangible evidence, including
any personal devices Plaintiff was using at the time of his resignation.

Deficiencies in Plaintiff’s MIDPP Production

        Plaintiff’s MIDPP production consisted of fourteen PDFs of various email strings and an
audio file containing a recording Plaintiff apparently took during his resignation meeting. Based
upon its initial review of the PDF documents provided by Plaintiff, the CTA believes this
production is incomplete. By way of example, in P0000033, an email from Michael Haynes to
Plaintiff and Trinity Haynes, Mr. Haynes states: “Just got your text Chris . . . .” Plaintiff has not
produced any text messages relative to this litigation. During the March 12 conference, you stated
that Plaintiff would search and produce any and all such text messages still in existence (i.e. not
deleted by Plaintiff) and preserve the device on which any such messages would have been sent or
received.
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 4 of 50 PageID #:242

                                                                                 Timothy A. Duffy
                                                                                   March 18, 2020
                                                                                           Page 2


       As another example of the deficiencies in Plaintiff’s MIDPP production, P000032 is an
email apparently sent to Ms. Haynes from Mr. Haynes’s Gmail account. Plaintiff is nowhere
copied or included on the email. It is unclear from the face of this document where the email came
from or how it came to be in Plaintiff’s possession (P000001 is another example of this). In this
email, Mr. Haynes’ includes an email from Tim Harrington that was sent to Mr. Haynes’ CTA
email account. Yet, a piece of the chain is missing—how did the email get from Mr. Haynes’ CTA
email account to his personal Gmail account? P000032 does not provide the information necessary
to answer this question.

        The CTA previously requested that Plaintiff produce all ESI in native format so as to allow
the CTA access to the relevant metadata. The CTA renews this request. Native files are necessary
for the CTA to determine the authenticity of these emails and assess the completeness of Plaintiff’s
production. The metadata contained in the native email files will also indicate whether there are
replies or forwarded emails that Plaintiff has failed to produce. Plaintiff cannot simply “cherry-
pick” those messages he deems responsive and not provide the CTA the full universe of potentially
relevant evidence. Further, the native files are necessary to explain how Plaintiff came to be in
possession of the emails, cited above, which only appear to have been sent to Mr. Haynes. Per the
March 12 conference, Plaintiff has agreed to produce native files of Plaintiff’s emails.

        Finally, Plaintiff’s MIDPP production contains only one email, P000053, actually sent by
Plaintiff relating to the matters asserted in the Complaint. That only a single transmittal from
Plaintiff exists strains credibility, particularly in light of the messages he received. The CTA has
asked that Plaintiff conduct additional searches of his personal email account(s). As discussed
during the March 12 conference, Plaintiff is willing to conduct another search of his email
account(s) for the time period of June 1, 2018 through December 31, 2018. The CTA proposes the
following terms for this search: “CTA” “BusTime” “BusTracker” “Clever” “CleverDevices”
“Haynes” “Psomas” “Dayton” “Skeleton” “Key” “Silvestri” “Transit” “Coppoletta” and
“Johnston”. The CTA asks that, in addition to producing any and all email correspondence
responsive to these searches (in native form), Plaintiff also describe the results, including hit
counts, of these searches.

Encryption of Plaintiff’s CTA Hard Drive

        As detailed in my March 4, 2020 email, and discussed during the March 5 conference, it
has come to the CTA’s attention that Plaintiff encrypted both drives on his CTA computer without
the CTA’s knowledge or consent, thereby preventing the CTA from accessing the data contained
on its computer. It is our understanding that the CTA ultimately was able to decrypt Plaintiff’s
primary drive through a decryption key contained on a flash drive Plaintiff had left at his work
station. Plaintiff never mentioned the encryption of his primary hard drive to the CTA, nor
informed the CTA that the drive could be decrypted and accessed through use of the flash drive.
Instead, Plaintiff demanded that the flash drive be returned to him following his resignation,
without any indication as to its significance. See P000053.
   Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 5 of 50 PageID #:243

                                                                                   Timothy A. Duffy
                                                                                     March 18, 2020
                                                                                             Page 3


        Upon obtaining access to Plaintiff’s primary drive, the CTA discovered that Plaintiff had
further encrypted his secondary drive using an unknown software. To date, the CTA has been
unable to decrypt Plaintiff’s secondary drive and therefore cannot access the data stored there. The
CTA has asked Plaintiff to immediately disclose the steps, passwords and any other code necessary
to decrypt this drive, so that the CTA may have full access to its computer. During the March 5
conference, you explained that, according to Plaintiff, the decryption key for Plaintiff’s secondary
drive was saved on Plaintiff’s cell phone. You further stated that when Plaintiff resigned from the
CTA, the CTA “wiped” his cell phone and, in the process, deleted the decryption key. You were
unclear as to whether the cell phone in question was a CTA-issued device or Plaintiff’s personal
cell phone. The CTA has since confirmed that Plaintiff was not issued a CTA phone. The CTA
denies that it ever “wiped” Plaintiff’s personal cell phone, or that Plaintiff ever informed it of the
decryption key saved on this phone. In fact, the message Plaintiff produced (P000053) suggests
that Plaintiff, himself, arranged for such information to be “wiped,” again without the knowledge
or consent of the CTA.

        This remains an open issue. In order to more fully understand the circumstances
surrounding Plaintiff’s encryption of this secondary drive and to enable the CTA to access the data
on this drive, the CTA requests that Plaintiff provide a written explanation of:
                The steps he used to encrypt his secondary drive, including by identifying the type
                 of encryption he used and the devices utilized in the process;
                The steps, passwords, and any code necessary for the CTA to decrypt this drive;
                The materials Plaintiff stored on this secondary, encrypted drive;
                The reason this drive was encrypted by Plaintiff.
The CTA further requests that the cell phone Plaintiff alleges contained the decryption key be
located and preserved for imaging.

Imaging of Plaintiff’s Personal Devices

        In light of the aforementioned deficiencies in Plaintiff’s MIDPP production and your
assertion that the decryption key for the secondary hard drive on Plaintiff’s CTA computer was
stored on Plaintiff’s personal cell phone, the CTA believes imaging of Plaintiff’s cell phone is
necessary. Plaintiff’s actions implicate concerns of spoliation of evidence. Imaging of Plaintiff’s
personal devices is required for the CTA to gain a complete picture of what occurred and to have
full access over the data Plaintiff surreptitiously encrypted on the CTA’s own computer. Moreover,
imaging would be handled by a third-party vendor who would segregate Plaintiff’s private
information and limit the CTA’s access only to information related to this litigation; therefore,
Plaintiff would not be unduly prejudiced by this process.

        Per our discussion during the March 12 conference, Plaintiff is amenable to this process
relative to his “work profile” on his phone. The CTA maintains that it is entitled to an image of
Plaintiff’s entire cell phone, including his non-work related profile. Plaintiff’s own production to
date reflects the fact that he used his personal, non-CTA system to communicate about the facts of
this case. Because the parties have already agreed to imaging a portion of the phone, the CTA’s
26872469.1
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 6 of 50 PageID #:244

                                                                               Timothy A. Duffy
                                                                                 March 18, 2020
                                                                                         Page 4


request to image the complete phone does not unreasonably expand this request, nor does it burden
Plaintiff. The parties can work with a third party vendor to protect Plaintiff’s privacy interests
relative to materials on his phone which have no bearing on this case. Accordingly, the CTA
requests that Plaintiff cooperate with having the entirety of his personal cell phone imaged and
search in accordance with the time frame and search terms detailed above.

        To summarize, the CTA’s understanding of the status of the above-identified issues, based
on the parties’ discussions, is as follows:
       1.     Preservation of Plaintiff’s personal devices – Agreed.
       2.     Production of native files of Plaintiff’s emails – Agreed.
       3.     Additional search of Plaintiff’s emails – Agreed; search terms proposed here by
              CTA pending agreement by Plaintiff.
      4.      Detailed written explanation of manner in which Plaintiff decrypted the CTA
computer and the secondary drive located on that computer – Pending.
      5.      Imaging of “work profile” on Plaintiff’s personal cell phone – Agreed; parties to
              agree on a vendor and appropriate search parameters.
      6.      Imaging of Plaintiff’s personal cell phone in its entirety – Pending.
We look forward to your prompt response to the above issues.

                                             Sincerely,

                                             TAFT STETTINIUS & HOLLISTER LLP




                                             Elizabeth E. Babbitt


cc:    Via Email
       John F. Kennedy
       Allison E. Czerniak
       Nicollette Khuans
       Steven Jados
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 7 of 50 PageID #:245




     EXHIBIT B
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 8 of 50 PageID #:246
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 9 of 50 PageID #:247
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 10 of 50 PageID #:248




      EXHIBIT C
           Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 11 of 50 PageID #:249




From:                               Timothy Duffy <tduffy@tduffylaw.com>
Sent:                               Tuesday, May 5, 2020 9:50 AM
To:                                 Czerniak, Allison E.
Cc:                                 Babbitt, Elizabeth E.; Kennedy, John; Khuans, Nicollette L.; Jados, Steven
Subject:                            Re: Pable v. CTA - Rule 37.2 Correspondence

Follow Up Flag:                     Follow up
Flag Status:                        Completed


Allie,

Thank you and I hope the same for you.

We do not intend to undertake additional discovery efforts until we have resolved all of our issues with regard
to the discovery plan for the case, whether by agreement or court order, and have a new schedule for discovery
that includes deadlines for productions for all parties.

I think the next steps are: (1) anything further in terms of our Rule 37.2 correspondence; (2) comments or edits
to the draft report for the court to reflect our discussions or any other items; (3) updating our agreed schedule as
necessary, in which I suggest we include deadlines for productions all around, which I suspect will need to
await the setting of a status date that we have some confidence will stick.

Best,

Tim

Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




         On May 4, 2020, at 14:46, Czerniak, Allison E. <aczerniak@taftlaw.com> wrote:

         Tim,

         I hope you and your family are well.

         In your March 25 letter sent pursuant to Rule 37.2, you stated that, although Plaintiff disagreed with the
         CTA’s assertion that his MIDP production was deficient, he had agreed to conduct another search of his
         personal files (emails, texts, social media, etc.) and provide the results of his search, as well as provide
         native files of the materials previously produced. Please advise as to when we can expect to receive
         Plaintiff’s supplemental production and the results of Plaintiff’s supplemental search.

         Thank you,
         Allie
                                                               1
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 12 of 50 PageID #:250




                Allison E. Czerniak
Taft /          Attorney
                aczerniak@taftlaw.com
                Dir: 312.840.4487
                Tel: 312.527.4000 | Fax: 312.966.8584
                111 E. Wacker Drive, Suite 2800
                Chicago, Illinois 60601-3713


                taftlaw.com




To receive regular COVID-19 updates from Taft, subscribe here. For additional
resources, visit Taft's COVID-19 Resource Toolkit.
This message may contain information that is attorney-client privileged, attorney work product or
otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
the message and any attachments.


From: Timothy Duffy <tduffy@tduffylaw.com>
Sent: Wednesday, March 25, 2020 5:36 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: Czerniak, Allison E. <aczerniak@taftlaw.com>; Kennedy, John <jkennedy@taftlaw.com>; Khuans,
Nicollette L. <NKhuans@taftlaw.com>; Jados, Steven <SJados@salawus.com>
Subject: Re: Pable v. CTA - Rule 37.2 Correspondence

Elizabeth,

Hope all of you and your families are healthy. Please see the attached letter.

Thanks,

Tim




                                                      2
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 13 of 50 PageID #:251




      EXHIBIT D
           Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 14 of 50 PageID #:252




From:                              Timothy Duffy <tduffy@tduffylaw.com>
Sent:                              Wednesday, June 17, 2020 2:45 PM
To:                                Babbitt, Elizabeth E.
Cc:                                Jados, Steven; Czerniak, Allison E.; Kennedy, John; Khuans, Nicollette L.
Subject:                           Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report [IWOV-
                                   Active.FID920631]



Counsel,

As I explained, there is no issue because plaintiff has already made his production and we are now simply
talking about supplementing it, not the 40-day deadline. But we don’t need to see eye to eye on that; we just
need to agree with the document being filed. Do you have any additional changes?

Thanks,

Tim



Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




        On Jun 17, 2020, at 15:37, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:

        Counsel: the deadline could be moved by an order of the Court. The MIDP provides for the deadlines we
        have included in this status report. If Plaintiff wishes for the Court to extend the deadline, the Plaintiff
        must so move the Court. That is one of the primary distinctions between an MIDP case and traditional
        Rule 26 scheduling reports. Simply sliding in a new deadline that is not consistent with what is
        mandated by the MIDP Standing Order without providing sufficient notice to the Court is not acceptable
        to CTA. And, while Plaintiff has mentioned moving the date previously, CTA has never agreed to such an
        extension, and certainly not without leave of Court.

        Elizabeth

        From: Timothy Duffy <tduffy@tduffylaw.com>
        Sent: Wednesday, June 17, 2020 2:25 PM
        To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
        Cc: Jados, Steven <SJados@salawus.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Kennedy, John
        <jkennedy@taftlaw.com>; Khuans, Nicollette L. <NKhuans@taftlaw.com>
        Subject: Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report [IWOV-Active.FID920631]

        Counsel,


                                                             1
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 15 of 50 PageID #:253

The 40-day deadline is not immovable. If we propose, and the Court enters, a schedule that
provides for a different date, there is no issue.

If you want to produce on June 29th, that’s great, but I am also fine with August 1.

Plaintiff has already made an ESI production, and has agreed to supplement at your request, and
will do so by August 1. If that’s not quick enough for you, you can raise that with the Court
(though I would note that that date has been on the table for some time without objection from
you).

Regardless, it does not make sense to have two entries on the schedule that say the same
thing. If we keep both dates, I suggest we insert the word “initial” in the first and
“supplemental” in the second, as I’ve done on the current draft showing non-formatting changes
since the last comments by Steve.

Thanks,

Tim




Timothy A. Duffy
Timothy A. Duffy, P.C.
290 Shadowood Ln
Northfield, IL 60093
+1-847-530-4920
tduffy@tduffylaw.com




        On Jun 17, 2020, at 14:20, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:

        Counsel:

        The Court’s standing order on the MIDPP requires “[u]nless the Court orders otherwise,
        a party must produce the ESI . . . within 40 days after serving its initial written
        responses. (Am. Standing Order Regarding MIDPP ¶ C(2)(c).) CTA served its written
        responses (as did Plaintiff and Clever Devices), and in light of the court’s COVID-19
        orders, the current deadline to produce ESI required under the MIDPP is June 29, 2020,
        hence the inclusion of that date in the proposed discovery schedule.

        CTA will produce the ESI it identified in its MIDPP initial disclosures on June 29, 2020, as
        required under the order. In short, the CTA is not delinquent on any production of ESI.

        As the MIDPP is “mandatory,” it does not provide for extensions to the deadlines set
        therein (the only discussion of an extension in the order refers to deferring initial
        discovery responses “one time, for 30 days if the parties jointly certify to the Court that
        they are seeking to settle the case and have a good faith belief that it will be resolved

                                                      2
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 16 of 50 PageID #:254
    within 30 days of the due date of their responses” – something inapplicable here). If
    Plaintiff requires an extension he should move the Court for leave to extend.

    The CTA will add a counterclaim on or before August 1, 2020.

    The CTA agrees that the employees contemplated in 2(B) are the same individuals
    identified in 2(D).

    Elizabeth



    From: Timothy Duffy <tduffy@tduffylaw.com>
    Sent: Wednesday, June 17, 2020 12:46 PM
    To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
    Cc: Jados, Steven <SJados@salawus.com>; Czerniak, Allison E.
    <aczerniak@taftlaw.com>; Kennedy, John <jkennedy@taftlaw.com>; Khuans, Nicollette
    L. <NKhuans@taftlaw.com>
    Subject: Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report [IWOV-
    Active.FID920631]

    Counsel:

    1. I agree that the “employees” discussed in 2D are, like the individuals discussed
    in 2B, the persons listed on anyone’s initial disclosures. I don’t think we need to
    add any words to that effect in either place, as we have confirmed our
    understanding of the scope via these emails.

    2. I don’t think the paragraph about potential discovery issues is appropriate, but
    if you want to keep it in, I need to add the following: “Defendants failed to
    produce any ESI in connection with their Mandatory Initial
    Disclosures. Accordingly, Plaintiff reserves its right to raise any issues with
    respect to Defendants’ compliance with respect to their MIDP productions
    following receipt and review thereof.”

    3. Given the CTA’s statement that it intends to amend its answer and assert a
    counterclaim, we should put a date for that in the schedule. You can pick it, but if
    it is later than August 1, we should push back the deadlines later than (starting
    with the fact witness deposition window) by the length of time the amendment
    date is later than August 1.

    4. You inserted a date for ESI production of June 29 — but that deadline was
    already there at August 1. June 29 is too soon, and I suggest we keep the August
    1 date.

    Let me know your thoughts,

    Tim




                                                3
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 17 of 50 PageID #:255


    Timothy A. Duffy
    Timothy A. Duffy, P.C.
    290 Shadowood Ln
    Northfield, IL 60093
    +1-847-530-4920
    tduffy@tduffylaw.com



            On Jun 16, 2020, at 22:02, Babbitt, Elizabeth E.
            <ebabbitt@taftlaw.com> wrote:

            Thank you.

            From: Timothy Duffy <tduffy@tduffylaw.com>
            Sent: Tuesday, June 16, 2020 8:53 PM
            To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
            Cc: Jados, Steven <SJados@salawus.com>; Czerniak, Allison E.
            <aczerniak@taftlaw.com>; Kennedy, John <jkennedy@taftlaw.com>;
            Khuans, Nicollette L. <NKhuans@taftlaw.com>
            Subject: Re: Pable v. CTA & Clever Devices -- Revised Draft Status Report
            [IWOV-Active.FID920631]

            Yes. I have not had a chance to review what was sent today, but
            will tomorrow and will let you know if I have any issues, but will
            otherwise prepare the document for filing and do that when we
            finalize (by Friday if not before).



            Timothy A. Duffy
            Timothy A. Duffy, P.C.
            290 Shadowood Ln
            Northfield, IL 60093
            +1-847-530-4920
            tduffy@tduffylaw.com




                     On Jun 16, 2020, at 21:50, Babbitt, Elizabeth E.
                     <ebabbitt@taftlaw.com> wrote:

                     Steve: CTA has no objection to these edits.

                     We have no further changes to the report; Tim, will you
                     be filing?

                     Elizabeth




                                                4
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 18 of 50 PageID #:256
                                      Elizabeth E. Babbitt
                 Taft /               Partner
                                      ebabbitt@taftlaw.com
                                      Dir: 312.836.4116
                                      Tel: 312.527.4000 | Fax: 312.966.8556
                                      111 E. Wacker Drive, Suite 2800
                                      Chicago, Illinois 60601-3713


                                      Taft Bio
                                      Download vCard
                                      taftlaw.com


                 From: Jados, Steven <SJados@salawus.com>
                 Sent: Tuesday, June 16, 2020 5:16 PM
                 To: Czerniak, Allison E. <aczerniak@taftlaw.com>;
                 Timothy Duffy <tduffy@tduffylaw.com>; Kennedy, John
                 <jkennedy@taftlaw.com>; Babbitt, Elizabeth E.
                 <ebabbitt@taftlaw.com>
                 Cc: Khuans, Nicollette L. <NKhuans@taftlaw.com>
                 Subject: RE: Pable v. CTA & Clever Devices -- Revised
                 Draft Status Report [IWOV-Active.FID920631]

                 Counsel,

                 Using the clean version of the Taft revisions, I made
                 minor revisions in redline in the attached.

                 Steve

                 Steven Jados
                 Partner
                 COVID-19 Resource
                 Center: https://www.salawus.com/practices-covid19-
                 task-force.html
                 SmithAmundsen LLC
                 3815 East Main Street, Suite A-1, St. Charles, Illinois 60174
                  Phone (630) 587-7934 | Fax (630) 587-
                 7349 |  SJados@salawus.com |  http://www.salawus.com



                  Please consider the environment before printing this e-
                 mail
                 This message is intended only for the individual or entity to which it is
                 addressed and may contain information that is attorney work product,
                 privileged, confidential and/or exempt from disclosure under applicable law.
                 If the reader of this message is not the intended recipient, you are hereby
                 notified that any dissemination, distribution or copying of this
                 communication is strictly prohibited. If you have received this
                 communication in error, please notify us immediately by telephone and
                 return the original message to us at the above address via email or the
                 United States Postal Service. Thank you.




                 From: Czerniak, Allison E.
                 [mailto:aczerniak@taftlaw.com]

                                                      5
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 19 of 50 PageID #:257
                 Sent: Tuesday, June 16, 2020 4:21 PM
                 To: Timothy Duffy; Jados, Steven; Kennedy, John;
                 Babbitt, Elizabeth E.
                 Cc: Khuans, Nicollette L.
                 Subject: RE: Pable v. CTA & Clever Devices -- Revised
                 Draft Status Report

                 Attached is a redline and clean version of the revised
                 version of the draft status report reflecting Taft’s edits
                 to the version circulated by Plaintiff last Friday.

                 In regards to the highlighted portions of the report: Taft
                 is in agreement with the point raised in 2(B). We are
                 also in agreement with the highlighted point in 2(D) in
                 principle, but think it would be helpful to define the
                 relevant employees to whom this applies (i.e., the
                 individuals identified in the parties’ respective initial
                 disclosures).

                 The CTA is not interested in a settlement conference at
                 this stage, and has revised the draft report accordingly.

                 Please let us know if you have any questions or would
                 like to discuss.

                 Allie




                                 Allison E. Czerniak
                 Taft /          Attorney
                                 aczerniak@taftlaw.com
                                 Dir: 312.840.4487
                                 Tel: 312.527.4000 | Fax: 312.966.8584
                                 111 E. Wacker Drive, Suite 2800
                                 Chicago, Illinois 60601-3713


                                 taftlaw.com



                 To receive regular COVID-19 updates from
                 Taft, subscribe here. For additional resources,
                 visit Taft's COVID-19 Resource Toolkit.
                 This message may contain information that is attorney-
                 client privileged, attorney work product or otherwise
                 confidential. If you are not an intended recipient, use and
                 disclosure of this message are prohibited. If you
                 received this transmission in error, please notify the
                 sender by reply e-mail and delete the message and any
                 attachments.
                 From: Timothy Duffy <tduffy@tduffylaw.com>
                 Sent: Friday, June 12, 2020 10:38 AM
                                              6
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 20 of 50 PageID #:258
                 To: Czerniak, Allison E. <aczerniak@taftlaw.com>;
                 Jados, Steven <SJados@salawus.com>; Kennedy, John
                 <jkennedy@taftlaw.com>; Babbitt, Elizabeth E.
                 <ebabbitt@taftlaw.com>
                 Subject: Re: Pable v. CTA & Clever Devices -- Revised
                 Draft Status Report

                 Counsel,

                 I wanted to give you an update. We have imaged
                 Mr. Pabel’s cell phone and are in the process of
                 running the search terms without regard to any
                 distinction between his personal and work profiles,
                 so that issue has been resolved or at least made
                 simpler. I’ve attached a revised drat status report
                 (highlighting the paragraph I changed
                 accordingly). I will need your responses/positions
                 on the other highlighted items and any comments or
                 proposals with respect to the schedule.

                 Thank you,

                 Tim




                 Timothy A. Duffy
                 Timothy A. Duffy, P.C.
                 290 Shadowood Ln
                 Northfield, IL 60093
                 +1-847-530-4920
                 tduffy@tduffylaw.com




                         On Jun 1, 2020, at 09:30, Timothy
                         Duffy <tduffy@tduffylaw.com>
                         wrote:

                         <DRAFT 2020.06.01 Joint Initial
                         Status Report .docx>




                                            7
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 21 of 50 PageID #:259




      EXHIBIT E
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 22 of 50 PageID #:260




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

        Plaintiff,                                             Case No. 19-cv-7868

 v.                                                           Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                         Magistrate Judge Sidney I. Schenkier
 CLEVER DEVICES LTD.,
                                                                 JURY DEMAND
        Defendants.



 CHICAGO TRANSIT AUTHORITY,

        Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

        Counter-Defendant.



      DEFENDANT/COUNTER-PLAINTIFF CHICAGO TRANSIT AUTHORITY’S
      FIRST SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF/COUNTER-
                     DEFENDANT CHRISTOPHER PABLE

       Pursuant to Federal Rule of Civil Procedure 34, Defendant Chicago Transit Authority

(“CTA”) propounds the following requests for production (collectively, the “Requests”) on

Plaintiff/Counter-Defendant Christopher George Pable. Pable must serve his responses within 30

days of the date of service of these Requests. See Fed R. Civ. P. 34(b)(2).

                                       INSTRUCTIONS

       1.      Pursuant to Federal Rule of Civil Procedure 26(e), the Requests are continuing in

nature and Pable has a duty to supplement or correct any response with documents or data that
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 23 of 50 PageID #:261




would have been responsive had they been in existence or known to Pable at the time the response

was made.


       2.     Pable’s search obligations extend to documents or data maintained in hard copy

format and to electronically stored information (“ESI”). In producing documents, Pable is

requested to produce the following for each record:


           a. Document Images: All documents or files are to be scanned or printed to CCIT
       Group IV, 300 DPI resolution, single-page, TIFF images. Each container file, such as an
       email PST or NSF or file containers such as a ZIP file or RAR file shall be extracted. Each
       email attachment is to be extracted from the parent email as a separate document. The
       parent/child relationship between email and attachment is to be maintained. Each image is
       to be endorsed in the lower right hand corner with a unique serial (“Bates”) number. The
       Bates number shall not obscure any information in the image.

           b. Native Electronic Files: Native electronic files are to be produced in addition to the
       TIFF images except for structured data, i.e. Microsoft Excel, Microsoft Powerpoint, .exe
       files, which do not require an image. The native file is to be named for the Bates number
       of the first page of the document. If a file cannot be rendered to TIFF then a slip sheet
       image is to be produced and endorsed with the same Bates number. The slip sheet shall
       contain the “original filename,” “original file path” and a brief explanation or description
       of the reason for the exception.

           c. Text Files: A single, document-level, Unicode text file is to be produced for each
       record. Text files should be named with the Bates number of the first page of the document.
       In the case of file where the text is electronically extractable, the text file should contain
       the electronically extracted text. For files where the text of the document is not
       electronically extractable, the file should be imaged then processed using optical character
       recognition (OCR). The text from a slip sheet should not be provided in the text file.

            d. Concordance Load File: A Concordance .DAT file should be produced containing
       document boundaries, attachment (parent/child) relationship, and metadata fields
       corresponding to those listed below (to the extent those fields exist and are available). Each
       file produced should have a corresponding record (row) in the data file.


 Metadata Fields:                  Description:
 BegDoc#                           The Bates number or file identification number of the start of the
                                   document
 EndDoc#                           The Bates number or file identification number of the end of the
                                   document



                                                  2
 Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 24 of 50 PageID #:262



BegDocAttach#                   The beginning Bates number or file identification number of the
                                first document in the parent/attachment group
EndDocAttach#                   The ending Bates number or file identification number of the last
                                document in the parent/attachment group
To                              The recipient of the document or email
From                            The author of the document or email
CC                              Persons copied on the document or email
BCC                             Persons blind-copied on the document or email
Custodian                       The person who maintains custody of the document or email
Source                          The original source of the data, if available (e.g. Joe’s Work
                                Laptop)
                                Author of the document or email
Author
Date Created                    Date and time the document or email was created
Date Sent                       Date and time the document or email was sent
Date Received                   Date and time the document or email was received
Date Last Modified              Date and time last modified for attachments and standalone
                                electronic files
Date Last Printed               Date and time last printed for attachments and standalone files
Time Sent                       Time the email message was sent.
Time Received                   Time the email message was received.
Time Created                    Time the native file was created.
Time Last Modified              Time the native file was last modified.
Email Subject                   Subject line(s) of email
Doc Title                       Title of the document
File Name                       File name of electronic document
File Path                       Original file path as maintained by operating system or network
Folder                          Email or document folder information
MD5, SHA-1, or SHA-1 Hash       Security and encryption values
Confidentiality Designation     Designation of any confidentiality claim applied to the document
Native File                     File path to location of native format document
OCR Path                        File path to extracted text (or OCR in the case of redacted images)
                                of the document

            e. Concordance Image (Opticon) Compatible Image Load File: Produce an Opticon
         .OPT or .LOG text file with the following comma delimited fields:
            IMAGE KEY, VOLUME, IMAGE PATH, DOCUMENT BREAK, FOLDER
            BREAK, BOX BREAK, PAGE COUNT


                                               3
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 25 of 50 PageID #:263




       Each volume should have separate NATIVE, IMAGE and TEXT sub-folders for the native,
       image and text files, and shall contain no more than 5,000 files per numbered sub-folder.
       The Volume folder will contain the data file. The data file will be named for the production
       volume and will have the .DAT file extension. The volume folder will contain a
       Concordance Image (Opticon) image load file with either the .opt or .log file extension.
       The image load file will be named for the production volume.

       3.      Pable must identify the Request(s) that each document produced is responsive to.


       4.      These Requests are to be construed broadly to yield disclosure of as much relevant

information as possible.


       5.      If Pable withholds any document because of a claim of privilege, Pable must set

forth the privilege claimed, the facts upon which Pable relies to support said claim of privilege,

and furnish a list identifying each document and thing for which the privilege is claimed, and

identify: (1) the date of the document; (2) each and every author of the document; (3) each and

every other person who prepared or participated in the preparation of the document; (4) each and

every person who received the document; (5) the present location of the document and all copies

thereof; (6) each and every person having custody or control of the document and all copies

thereof; (7) a description of the document (e.g., email, letter, memorandum, etc.); and (8) the

specific reason it was not produced. This instruction shall not limit the CTA’s right to seek an

order compelling production of documents Pable contends are privileged.


       6.      If Pable claims that any document or documents containing information responsive

to these Requests have been destroyed, missing, or lost, the production of which is sought by these

Requests, Pable must furnish a list identifying each destroyed, missing or lost document and

identify: (1) the date of the document; (2) each and every author of the document; (3) each and

every other person who prepared or participated in the preparation of the document; (4) each and

every person who received the document; (5) a description of the document (e.g., email, letter,


                                                4
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 26 of 50 PageID #:264




memorandum, etc.); and (6) provide sufficient information explaining the circumstances resulting

in the said disposition of the document.


       7.        To the extent such material requested has already been produced, Pable is instructed

to respond by identifying such previously produced responsive material by Bates Number.


       8.        Unless otherwise stated, the time frame contemplated by these Requests is from

January 1, 2018, through the present.


                                           DEFINITIONS

       1.        The terms “Pable,” “you,” or “your” mean Christopher George Pable and any

attorney or other agent or representative of Pable.


       2.        “Communication(s)” shall mean any transmission of words or thoughts between or

among two or more persons and includes, but is not limited to, spoken words, conversations,

conferences, discussions, talks, and reports, whether transmitted in person or by any electronic

device such as the telephone or facsimile, including text messages, emails, messages sent via

messaging applications (including without limitation WhatsApp, Telegram, Slack, Skype, etc.)

and/or messages sent and/or posted in social media applications (including without limitation

Facebook, Instagram, Google Hangouts, Google+, Reddit, etc.) and “documents” as that term is

defined below.


       3.        “Complaint” means the Complaint filed in this action by Pable on December 2,

2019, and any amendments thereto.


       4.        “Counterclaim” means the Counterclaim filed in this action by the CTA on August

3, 2020.



                                                  5
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 27 of 50 PageID #:265




       5.      “Documents” means all written, printed, typed, graphic, recorded or illustrative

matter, computer memory, tapes or any other tangible thing by which information is contained,

stored or displayed, of every kind or description, however produced or reproduced, whether draft

or final, original or reproduction, signed or unsigned, and regardless of whether approved, signed,

sent, received, redrafted, or executed, included but not limited to: written communications, email,

text messages, messages sent via messaging applications (including without limitation WhatsApp,

Telegram, Slack, Skype, etc.), messages sent and/or posted in social media applications (including

without limitation Facebook, Instagram, Google Hangouts, Google+, Reddit, etc.), letters, words,

numbers, pictures, sounds, symbols or any combination thereof, correspondence, envelopes,

computer printouts, teletypes, texts, telecopies, memoranda of telephone conversations or personal

conversations, diaries, calendars, interoffice communications, records, reports, studies, bills,

receipts, checks, invoices, requisitions, tape or disk recordings, papers and forms filed with any

court or governmental body, notes, transportation and expense logs or records, work papers,

contracts, formal or informal memoranda of meetings, statistical and financial statements, charts,

graphs, reports or material similar to any of the foregoing, however denominated, by whomever

prepared, and to whomever addressed, which are in your possession, custody or control or to which

you have, have had or can obtain access. The word “documents” extends to data that is stored or

maintained only in electronic format. Any document which contains any comment, notation,

addition, insertion, or marking of any kind constitutes a document separate from the unmarked

version. The word “documents” should be construed in the broadest sense possible in responding

to these Requests.




                                                6
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 28 of 50 PageID #:266




       6.      “Person” means any natural person, governmental body, corporation, partnership,

joint venture, organization, association, company, special purpose vehicle, or any other form of

business, professional or commercial enterprise or entity.


       7.      “Relate to” or “relating to” means pertaining to, referring to, reflecting upon,

evidencing, describing, mentioning, summarizing or being in any way legally, logically or

factually connected with the matter discussed in the Requests.


       8.      “Showing” means depicting, identifying, reflecting, or reporting.


                              FIRST REQUESTS FOR PRODUCTION

       1.      All documents received in response to any subpoena issued by Pable or his counsel.


       RESPONSE:


       2.      Any and all documents and/or communications relating to your employment at the

CTA in your possession, including any and all documents maintained by you in a physical file

and/or on your personal computer(s), cell phone(s), hard drive(s), or other electronic device(s).


       RESPONSE:


       3.      Any and all documents and/or communications, including social media messages

and/or posts (and including but not limited to messages sent, received, and/or posted in Facebook,

LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,

etc.), text messages, and emails by and between yourself and any other combination of the

following individuals


                        (1)     Alex Bauer



                                                 7
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 29 of 50 PageID #:267




                   (2)    Xopher Barnett

                   (3)    Sarah Cochran

                   (4)    Tony Coppoletta

                   (5)    Katie Gray

                   (6)    Michael Haynes

                   (7)    Trinity Haynes

                   (8)    Natalie Jasien

                   (9)    Jackie Johnston

                   (10)   Susan Kim

                   (11)   Chris Langer

                   (12)   Sydney Moy

                   (13)   William Nowicki

                   (14)   Alec Parks

                   (15)   Jeff Schroeder

                   (16)   Tom Silvestri

                   (17)   Phillip Vanasse

                   (18)   Any other individuals who were or are currently employed by the
                          CTA; and/or

                   (19)   Any other individuals who were or are currently employed by
                          Clever Devices;

    and relating to:

           (i)     your claims as alleged in the Complaint;

           (ii)    the Counterclaim and any defenses you have asserted thereto;

           (iii)   your resignation in lieu of termination from CTA; and/or

           (iv)    your efforts to obtain employment outside of CTA.


                                            8
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 30 of 50 PageID #:268




       RESPONSE:


       4.        Any and all documents and/or communications referring or relating to your

discovery of the Skeleton Key as alleged in Paragraphs 3, 33, and 34 of the Complaint.


       RESPONSE:


       5.        Any and all documents and/or communications referring or relating to your

disclosure of the existence of the Skeleton Key to Michael Haynes as alleged in Paragraphs 4 and

37 of the Complaint.


       RESPONSE:


       6.        Any and all documents and/or communications referring or relating to your

disclosure of the existence of the Skeleton Key to anyone other than Michael Haynes.


       RESPONSE:


       7.        Any and all documents and/or communications referring or relating to the use by

you and/or Michael Haynes of the Skeleton Key on other cities’ BusTime systems as alleged in

the Complaint.


       RESPONSE:


       8.        Any and all documents and/or communications referring or relating to the use of

the Skeleton Key to issue an alert on the BusTime system used by the Greater Dayton [Ohio]

Regional Transit Authority (the “Dayton RTA”) as alleged in Paragraphs 4, 38, and 39 of the

Compliant.



                                                9
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 31 of 50 PageID #:269




        RESPONSE:


        9.      Any and all documents and/or communications between you and Michael Haynes

referring or relating to:


                (i)     the Skeleton Key;

                (ii)    the use of the Skeleton Key on the Dayton RTA BusTime system; and

                (iii)   the use or attempted use of the Skeleton Key on any other cities’ BusTime
                        system (i.e., the “similar, but less visible tests” conducted on other BusTime
                        systems as alleged in Paragraph 41 of the Complaint).


        RESPONSE:


        10.     Any and all documents and/or communications showing your belief that the

purpose of your alleged “reporting … the Skeleton Key (and [Michael] Haynes’ use of it) was very

much in keeping with their responsibility to maintain the security and safety of the CTA’s system”

as alleged in Paragraph 67 of the Complaint.


        RESPONSE:


        11.     All documents and/or communications showing that you were authorized to use the

Skeleton Key.


        RESPONSE:


        12.     Any and all documents and/or communications referring or relating to your

disclosure of the use of the Skeleton Key by you and/or Michael Haynes on the Dayton RTA

BusTime system or any other cities’ BusTime system to anyone at the CTA or Clever Devices.


        RESPONSE:


                                                 10
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 32 of 50 PageID #:270




       13.     Any and all documents and/or communications showing your efforts to seek

employment outside of the CTA during the period of January 1, 2016 through the present,

including but not limited to job applications, application acceptance and/or rejection letters,

resumes or CVs, inquiries to other employers and/or individuals relating to other employment

opportunities, and/or communications to third parties expressing your desire to obtain employment

outside of CTA.


       RESPONSE:


       14.     Any and all documents and/or communications relating to your efforts (whether

actually implemented for any period of time, or otherwise) to encrypt CTA electronic devices that

you used or had access to during the course of your employment with CTA, including without

limitation through the use of Bitlocker, MotoKey, and/or your personal cell phone.


       RESPONSE:


       15.     Any and all documents and/or communications, including social media messages

and/or posts (and including but not limited to messages sent, received, and/or posted in Facebook,

LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,

etc.), text messages, and emails referring or relating to your efforts to encrypt CTA electronic

devices that you used or had access to during the course of your employment with CTA.


       RESPONSE:


       16.     Any and all documents and/or communications relating to your efforts (whether

actually implemented for any period of time, or otherwise) to install a secondary drive and/or




                                               11
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 33 of 50 PageID #:271




partition a secondary drive on the computer(s) that you used or had access to during the course of

your employment with CTA.


       RESPONSE:


       17.     Any and all documents and/or communications, including social media messages

and/or posts (and including but not limited to messages sent, received, and/or posted in Facebook,

LinkedIn, Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype,

etc.), text messages, and emails relating to your efforts to install a secondary drive and/or partition

a secondary drive on the computer(s) that you used or had access to during the course of your

employment with CTA.


       RESPONSE:


       18.     Any and all documents and/or communications showing the complete imaging

and/or forensic examination of the personal cell phone(s) that you used during the course of your

employment with the CTA in 2018.


       RESPONSE:


       19.     Any and all documents and/or communications relating to your use of CTA

electronic devices (including CTA computer(s)) for any purposes unrelated to the scope of your

CTA employment, including without limitation all documents and/or communications relating to

activities relating to mining, buying, and/or selling Bitcoin; activities relating to gaming and/or

video games; activities relating to gambling; and/or activities relating to “hacking” or otherwise

gaining unauthorized access to other software and/or computer systems and/or Networks.




                                                  12
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 34 of 50 PageID #:272




       RESPONSE:


       20.     Any and all documents and/or communications relating to your recording of the

November 8, 2018 meeting with CTA, including without limitation all documents and/or

communications demonstrating all uses for and/or recipient(s) of the recording.


       RESPONSE:


       21.     Any and all documents and/or communications that you have drafted, issued, or

otherwise prepared for any purpose and relating to your employment with CTA, including without

limitation documents and/or communications relating to the discovery of the Skeleton Key, the

use of the Skeleton Key upon various BusTime systems, the circumstances surrounding your

departure from CTA, and/or your claims and defenses that are the subject of this litigation.


       RESPONSE:


       22.     All written reports and curriculum vitaes for each expert witness identified in

response to Interrogatory No. 22.


       RESPONSE:


       23.     All documents relating to any damages claimed by Pable in this matter, including

but not limited to the damages identified in Paragraphs 8 and 73 of the Complaint, and any damages

identified in response to Interrogatory No. 21.


       RESPONSE:




                                                  13
 Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 35 of 50 PageID #:273




Dated: September 15, 2020                    Respectfully submitted,

                                             Chicago Transit Authority


                                        By: s/ Elizabeth E. Babbitt
                                            One of its Attorneys
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601




                                       14
Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 36 of 50 PageID #:274




      EXHIBIT F
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 37 of 50 PageID #:275




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

        Plaintiff,                                           Case No. 19-cv-7868

 v.                                                         Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                       Magistrate Judge Sidney I. Schenkier
 CLEVER DEVICES LTD.,
                                                              JURY DEMAND
        Defendants.



 CHICAGO TRANSIT AUTHORITY,

        Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

        Counter-Defendant.



      DEFENDANT/COUNTER-PLAINTIFF CHICAGO TRANSIT AUTHORITY’S
       FIRST INTERROGATORIES TO PLAINTIFF/COUNTER-DEFENDANT
                        CHRISTOPHER PABLE

       Pursuant to Federal Rule of Civil Procedure 33, Defendant Chicago Transit Authority

(“CTA”) propounds the following Interrogatories on Plaintiff/Counter-Defendant Christopher

George Pable (“Pable”). Pable must serve his responses within 30 days of the date of service of

these Requests. See Fed R. Civ. P. 33(b)(2).

                                      INSTRUCTIONS

       1.      Pursuant to Federal Rule of Civil Procedure 26(e), the Interrogatories are

continuing in nature and Pable has a duty to supplement or correct any answer with information
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 38 of 50 PageID #:276




that would have been responsive had it been in existence or known to Pable at the time the answer

was made.


          2.   These Interrogatories are to be construed broadly to yield disclosure of as much

relevant information as possible.


          3.   Each Interrogatory shall be answered separately and fully. You must set forth in

full each Interrogatory being answered immediately preceding the answer. Where an Interrogatory

calls for an answer in more than one part, separate the parts of your answer accordingly so that

each part is clearly set forth and understandable.


          4.   In answering these Interrogatories, include all information available to you, your

representatives, agents, attorneys, and consultants without regard to the admissibility of such

information in evidence.


          5.   If you have only incomplete knowledge of the answer to an Interrogatory, you

should:


               a. answer to the extent of your knowledge;

               b. state specifically what part or area of the Interrogatory you have only

                   incomplete knowledge of; and

               c. identify the person(s) who does or might have additional knowledge or

                   information to complete the answer.

               d. When the answer to an Interrogatory may be obtained from documents in your

                   possession or control, it shall be a sufficient answer to the interrogatory to

                   produce those documents response to the Interrogatory. If you elect to answer



                                                 2
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 39 of 50 PageID #:277




                    an interrogatory by the production of documents, such production shall

                    comply with the requirements of Federal Rule of Civil Procedure 34, and you

                    must identify by Bates number the documents that are responsive to the

                    Interrogatory.

       6.        Unless otherwise stated, the time frame contemplated by these Requests is from

January 1, 2018, through the present.


                                         DEFINITIONS

       1.        The terms “Pable,” “you,” or “your” mean Christopher George Pable and any

attorney or other agent or representative of Pable.


       2.        “Communication(s)” shall mean any transmission of words or thoughts between or

among two or more persons and includes, but is not limited to, spoken words, conversations,

conferences, discussions, talks, and reports, whether transmitted in person or by any electronic

device such as the telephone or facsimile, including text messages, emails, messages sent via

messaging applications (including without limitation WhatsApp, Telegram, Slack, Skype, etc.)

and/or messages sent and/or posted in social media applications (including without limitation

Facebook, Instagram, Google Hangouts, Google+, Reddit, etc.) and “documents” as that term is

defined below.


       3.        “Complaint” means the Complaint filed in this action by Pable on December 2,

2019, and any amendments thereto.


       4.        “Counterclaim” means the Counterclaim filed in this action by the CTA on August

3, 2020.




                                                 3
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 40 of 50 PageID #:278




       5.      “Describe in detail” means to provide a specific account of what is being stated or

described, including where applicable, to identify: (i) each act that forms the basis of the

contention, allegation, claim, or account that you are being asked to state or describe; (ii) all

communications relating to each described act; (iii) the date or time period involved; (iv) the

identity of each person from whom the information was learned; (v) the identity of each person

who possesses knowledge of such information; (vi) who participated in or was present during the

described act; (vii) what happened in chronological order relating to each identifiable event,

response, or described act; (viii) the context or circumstances in which the occurrence took place;

(ix) what response or reaction existed or occurred; and (x) the outcome of the event.


       6.      “Documents” means all written, printed, typed, graphic, recorded or illustrative

matter, computer memory, tapes or any other tangible thing by which information is contained,

stored or displayed, of every kind or description, however produced or reproduced, whether draft

or final, original or reproduction, signed or unsigned, and regardless of whether approved, signed,

sent, received, redrafted, or executed, included but not limited to: written communications, email,

messages sent via messaging applications (including without limitation WhatsApp, Telegram,

Slack, Skype, etc.), messages sent and/or posted in social media applications (including without

limitation Facebook, Instagram, Google Hangouts, Google+, Reddit, etc.), letters, words, numbers,

pictures, sounds, symbols or any combination thereof, correspondence, envelopes, computer

printouts, teletypes, texts, telecopies, memoranda of telephone conversations or personal

conversations, diaries, calendars, interoffice communications, records, reports, studies, bills,

receipts, checks, invoices, requisitions, tape or disk recordings, papers and forms filed with any

court or governmental body, notes, transportation and expense logs or records, work papers,

contracts, formal or informal memoranda of meetings, statistical and financial statements, charts,



                                                4
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 41 of 50 PageID #:279




graphs, reports or material similar to any of the foregoing, however denominated, by whomever

prepared, and to whomever addressed, which are in your possession, custody or control or to which

you have, have had or can obtain access. The word “documents” extends to data that is stored or

maintained only in electronic format. Any document which contains any comment, notation,

addition, insertion, or marking of any kind constitutes a document separate from the unmarked

version. The word “documents” should be construed in the broadest sense possible in responding

to these interrogatories.


        7.      “Identify” when used in reference to an individual means to state: (1) the

individual’s full name, if known; (2) the individual’s business or professional affiliation and

official title; (3) the individual’s last known business and home telephone numbers; and (4) the

individual’s last known business or home address.


        8.      “Identify” when used in reference to an entity other than an individual means to

state: (1) the entity’s official, legal and formal name and/or the name under which the entity acts

or conducts business; (2) the address of the entity’s principal place of business, profession or

commerce; (3) any other address of the entity's place of business, profession or commerce; (4) if

applicable, the name of any city, county, state or country in which the entity is incorporated or

registered; and (5) the identity of the entity’s principal officers and directors.


        9.      “Identify” when used in reference to a contact, communication, or meeting means

to state: (1) the location of the contact, communication, or meeting; (2) the exact date of the

contact, communication or meeting; (3) the identity of all persons present, including the full name,

last known business address and home address, and home and business telephone number of each

person; (4) the present position or title of each person present; (5) the position or title of each



                                                   5
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 42 of 50 PageID #:280




person at the time referred to in the particular interrogatory; (6) the identity of all documents which

relate to the meeting; and (7) the subject matter discussed.


       10.     “Identify” when used in reference to a document means to state: (1) the type of

document (i.e., letter, memorandum, chart, etc.) or some other means of identifying it; (2) the name

or title of the document; (3) the number of pages in the document; (4) a general description of the

content of the document; (5) the name and address of the person, firm, or organization who or

which prepared the document; (6) the date on which the document was prepared; and (7) its present

location and/or custodian. If any such document was, but is no longer in Pable’s possession or

subject to Pable’s control, state what disposition was made of it.


       11.     “Person” means any natural person, governmental body, corporation, partnership,

joint venture, organization, association, company, special purpose vehicle, or any other form of

business, professional or commercial enterprise or entity.


       12.     “Relate to” or “relating to” means pertaining to, referring to, reflecting upon,

evidencing, describing, mentioning, summarizing or being in any way legally, logically or

factually connected with the matter discussed in the interrogatory.


       13.     “Showing” means depicting, identifying, reflecting, or reporting.


                                      INTERROGATORIES

       1.      Describe in detail each instance you allege you engaged in whistleblowing under

the National Transit National Transit Systems Security Act.


       RESPONSE:




                                                  6
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 43 of 50 PageID #:281




       2.      Describe in detail the circumstances surrounding your discovery of the Skeleton

Key, including without limitation:


               (i)     why you were searching for the Skeleton Key;

               (ii)    the means through which you discovered the Skeleton Key, including the
                       particular programs, specific electronic devices, web browsers, and/or tools
                       that you used in doing so;

               (iii)   the time and date of your initial discovery of the Skeleton Key; and

               (iv)     all individuals you are aware of with knowledge of your search for, and
                       initial discovery of, the Skeleton key, including the bases and extent of each
                       identified individual’s knowledge.

       RESPONSE:


       3.      Identify all individuals to whom you reported the existence of the Skeleton Key.

For each individual identified, describe the disclosure in detail, including the time, means and

content of the disclosure.

       RESPONSE:


       4.      Describe in detail your role in the use of the Skeleton Key to issue an alert on the

BusTime system used by the Greater Dayton [Ohio] Regional Transit Authority (the “Dayton

RTA”) on August 17, 2018, including without limitation:

               (i)     the reason for using the Skeleton Key and/or issuing the alert on the Dayton
                       RTA BusTime system;

               (ii)    the specific means by which the Skeleton Key was used and the alert was
                       issued on the Dayton RTA BusTime system;

               (iii)   the particular programs, specific electronic devices, and/or tools that
                       facilitated the use of the Skeleton Key and/or the issuance of the alert on the
                       Dayton RTA BusTime system;

               (iv)    the results of the use of the Skeleton Key and the issuance of the alert on
                       the Dayton RTA BusTime system; and


                                                 7
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 44 of 50 PageID #:282




               (v)     any other individuals involved in or with knowledge of the use of the
                       Skeleton Key and/or the issuance of the alert on the Dayton RTA BusTime
                       system, and the extent of their involvement and/or knowledge.

       RESPONSE:


       5.      Identify all individuals to whom you reported the use of the Skeleton Key to issue

an alert on the BusTime system used by the Dayton RTA on August 17, 2018. For each individual

identified, describe the disclosure in detail, including the time, means and content of the disclosure.

       RESPONSE:


       6.      Identify each and every time you and/or Michael Haynes attempted to use and/or

successfully used the Skeleton Key to access all or part of any BusTime system. For each identified

attempted and/or successful use of the Skeleton Key, describe in detail the circumstances of the

attempted and/or successful use, including without limitation:

               (i)     the name of the particular transit system in which you and/or Michael
                       Haynes attempted to use and/or successfully used the Skeleton Key to
                       access all or part of the affiliated BusTime system;

               (ii)    the role you played in each attempted and/or successful use of the Skeleton
                       Key;

               (iii)   the reason for each attempt or successful use the Skeleton Key;

               (iv)    the date(s) of each use or attempted use of the Skeleton Key; and

               (v)     the particular programs, specific electronic devices, web browsers, and/or
                       tools that facilitated the use or attempted use of the Skeleton Key.

       RESPONSE:


       7.      Identify all facts demonstrating that you were authorized to use the Skeleton Key.

       RESPONSE:




                                                  8
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 45 of 50 PageID #:283




       8.     Describe in detail the circumstances surrounding the installation of a secondary

and/or partitioned drive on the CTA computer that you used during the course of your CTA

employment, including without limitation:

              (i)     the reason(s) for which the drive was installed and/or partitioned on the
                      CTA computer;

              (ii)    the name(s) of any individuals who gave you authority or permission to
                      install and/or partition the drive on the CTA computer;

              (iii)   the name(s) of any individuals who were aware of the installed and/or
                      partitioned drive on the CTA computer;

              (iv)    the date(s) upon which the drive was installed and/or partitioned on the CTA
                      computer; and

              (v)     the “standard tools” that you used to encrypt the secondary and/or
                      partitioned drive as described in Timothy A. Duffy’s March 25, 2020 letter
                      to counsel for CTA in this matter.

       RESPONSE:


       9.     Describe in detail what was stored on the secondary and/or partitioned drive, and

all the ways in which you utilized the secondary and/or partitioned drive, including without

limitation all purposes related and unrelated to your employment with CTA.

       RESPONSE:


       10.    If you contend that you never installed a secondary and/or partitioned drive on the

CTA computer that you used during the course of your CTA employment, identify:

              (i)     the individual(s) that installed a secondary and/or partitioned drive on the
                      CTA computer;

              (ii)    the reason(s) for which the secondary and/or partitioned drive was installed
                      on the CTA computer;

              (iii)   the date(s) upon which the secondary and/or partitioned drive on the CTA
                      computer was installed; and



                                               9
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 46 of 50 PageID #:284




               (iv)    the ways in which you utilized the secondary and/or partitioned drive,
                       including without limitation all purposes unrelated to your employment
                       with CTA.

       RESPONSE:


       11.     Describe in detail all actions and/or steps that you took in order to encrypt all or

part of the CTA computer that you used during the course of your employment, including without

limitation:

               (i)     the means by which you encrypted the CTA computer, including without
                       limitation through the use of Bitlocker, MotoKey, and/or your personal cell
                       phone;

               (ii)    the specific steps one must take in order to fully decrypt and access the CTA
                       computer;

               (iii)   the CTA employees that provided you with authorization to encrypt the
                       CTA computer, if any; and

               (iv)    the CTA employees with knowledge of the encryption that you
                       implemented on the CTA computer during the course of your employment
                       with CTA.

       RESPONSE:


       12.     Describe in detail the process(es) and/or system(s) in place on the CTA computer

that you used during the course of your employment with CTA that resulted in CTA’s inability to

access the computer once CTA placed you on administrative leave in October 2018.

       RESPONSE:


       13.     Identify all other current or former CTA employees that, to your knowledge, had

the ability to access all or part of the information stored on the CTA computer that you used during

the course of your employment (i.e., with the ability or information necessary to bypass any




                                                10
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 47 of 50 PageID #:285




encryption and/or password protections that you implemented), and whether each identified

individual had such access with or without your consent.

       RESPONSE:


       14.    Describe in detail all your efforts to obtain employment outside of CTA both while

employed by CTA and following your departure from CTA, including without limitation:

              (i)     all entities with whom you sought employment;

              (ii)    all individual(s) with whom you communicated regarding your desire to
                      obtain employment outside of CTA, whether those individuals were
                      employed by the non-CTA entities to which you applied or otherwise;

              (iii)   all steps that you took to obtain employment outside of CTA;

              (iv)    all job applications that you submitted for employment outside of CTA,
                      including the date(s) of each application and the particular position(s) or
                      role(s) for which you applied;

              (v)     all job offers and/or rejections that you received, including the date(s) of
                      each offer and/or rejection;

              (vi)    the benefits associated with each job offer that you received, including
                      salary/compensation and benefits;

              (vii)   the date(s) upon which you accepted or rejected each job offer that you
                      received; and

              (viii) your reasons for rejecting any job offers.

       RESPONSE:


       15.    Describe in detail all of your use(s) of CTA electronic devices (including CTA

computer(s)) for any personal purposes and/or purposes unrelated to the job functions and

responsibilities associated with your role as a Programmer/Analyst III for CTA, including without

limitation activities relating to: mining, buying, and/or selling Bitcoin; gaming and/or video




                                               11
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 48 of 50 PageID #:286




games; gambling; social media platforms; and/or hacking” or otherwise gaining unauthorized

access to other software, computer systems, and/or networks.

       RESPONSE:


       16.     Identify whether you sought and/or received any medical treatment relating to your

claims as alleged in the Complaint, including without limitation any surgeries, prescriptions,

and/or therapies. If you answer in the affirmative, describe in detail:

               (i)     each type of medical treatment(s) that you received;

               (ii)    the reasons for which you sought and/or received each identified medical
                       treatment, including specific diagnoses, medical opinions, test results,
                       and/or evaluations;

               (iii)   the date upon which you first received each medical treatment;

               (iv)    all other dates upon which you received each medical treatment, if any;

               (v)     the date upon which the medical treatment concluded, or, if the medical
                       treatment is ongoing, the date upon which you expect medical treatment to
                       conclude; and

               (vi)    the name(s) of the individual(s) that administered each medical treatment.

       RESPONSE:


       17.     Identify separately each type of damage that you are seeking in this matter,

including each category of damages identified in Paragraph 8 of the Complaint and the Prayer for

Relief in the Complaint, and for each, state the following:

               (i)     the basis for damages;

               (ii)    the nature of the damages;

               (iii)   the amount of the damages;

               (iv)    the specific manner in which the amount of damages was calculated; and




                                                 12
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 49 of 50 PageID #:287




               (v)     whether you have any documents reflecting the information provided in
                       response to this Interrogatory and each of its subsections, including without
                       limitation documents, medical records (including, but not limited to,
                       psychiatric and psychological records), invoices, and/or receipts evidencing
                       alleged salary reduction, loss of employment benefits, emotional distress,
                       mental anguish, pain and suffering, expenses derived from the delay of your
                       surgery, out-of-pocket costs incurred in the search for new employment, and
                       all litigation costs. If you answer in the affirmative, describe in detail all
                       such documents.

       RESPONSE:


       18.     Identify separately each expert witness who is expected to or will express opinions

at trial and, for each identified expert witness, state the following:

               (i)     his or her qualifications and the nature of the subject matter; and

               (ii)    all written reports containing the opinions of such named experts and their
                       curriculum vitae.

       RESPONSE:


       19.     Identify any person who has, or claims to have, knowledge of the facts concerning

the occurrences complained of in the Complaint and/or the Counterclaim, or who were, or claim

to have been witnesses to the occurrences complained of in the Complaint and/or the Counterclaim.

       RESPONSE:


       20.     Identify each person who you may call as a witness at the trial of this action,

including the subject matter upon which each witness will testify.

       RESPONSE:


       21.     Identify all means by which you currently communicate with and/or communicated

with all of the individuals identified in your answers to each of these Interrogatories, including

without limitation telephone conversations, email, text messages, and/or social media applications


                                                  13
  Case: 1:19-cv-07868 Document #: 36-1 Filed: 09/23/20 Page 50 of 50 PageID #:288




(including but not limited to communications sent, received, and/or posted in Facebook, LinkedIn,

Instagram, Google Hangouts, Google+, Telegram, WhatsApp, Reddit, Slack, Skype, etc.). For

each identified means of communication, state all email addresses, telephone numbers,

pseudonyms and/or usernames, and/or other means of identification affiliated with you.


 Dated: September 15, 2020                            Respectfully submitted,

                                                      Chicago Transit Authority


                                                By: s/ Elizabeth E. Babbitt
                                                    One of its Attorneys
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Nicollette L. Khuans
nkhuans@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601




                                               14
